298 F.2d 468
EASON OIL COMPANY, Petitioner,v.FEDERAL POWER COMMISSION, Respondent.
No. 6667.
United States Court of Appeals Tenth Circuit.
December 19, 1961.

Robert J. Emery, Oklahoma City, Okl. (Edward E. Soule and Lytle Johnston & Soule, Oklahoma City, Okl., of counsel, on the brief), for petitioner.
Arthur H. Fribourg, Washington, D. C. (Ralph S. Spritzer, Howard E. Wahrenbrock and Robert L. Russell, Washington, D. C., on the brief), for respondent.
Before LEWIS and BREITENSTEIN, Circuit Judges, and CHRISTENSON, District Judge.
LEWIS, Circuit Judge.


1
Petitioner is an independent producer selling natural gas in interstate commerce from the Laverne Field in the Oklahoma Panhandle area. It has contracted with Michigan Wisconsin Pipe Line Company for sale of gas at 17¢ per Mcf with an upward adjustment for the heating value of the gas and submitted the contract as a gas rate schedule to the Federal Power Commission with a request for temporary authorization under emergency conditions, Natural Gas Act, § 7(c), 15 U.S.C.A. § 717f(c).


2
Both the contract and the facts of concern in this case are similar to those treated and disposed of in the companion case of Sohio Petroleum Company v. Federal Power Commission, 298 F.2d 465. For the reasons therein stated this case is remanded to the Commission for further proceedings.